IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00381-CR
 
Steve Vic Parker,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 19th District
Court
McLennan County, Texas
Trial Court No. 2010-447-C1
 

STATEMENT OF RECUSAL

 




            I hereby recuse myself from
further participation in this case.
 
 
                                                                                    _____________________________
                                                                                    FELIPE REYNA
                                                                                    Justice
 
                                                                                    Date:
________________________